DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Allowable Subject Matter
Claims 1-14 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claims system for assembling a package for one or more smoking articles comprising: a package assembler configured to receive an outer blank and fold the outer blank around a liner to assemble the package, the liner comprising a material configured to absorb ink, the liner further comprising: a front surface, the front surface configured to be seen by a user when the package is opened, wherein a printable portion of the front surface of the liner is configured to receive ink; and a printer coupled to the package assembler, the printer configured to dispense the ink directly on the printable portion of the front surface of the liner configured to receive ink when the package is in an at least partially assembled state. The prior art specifically does not printing directly on a printable surface of the inner liner when the package is in at least a partially assembled stated the prior art disclose printing on an attached portion to the inner liner when partially assembled but does not specifically disclose printing on the inner liner portion directly. Thus it is examiners opinion that the prior art neither anticipates nor renders obvious the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731